UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8047



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD DEVAN EDWARDS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-90-78-MU, CA-96-342-3-2MU)


Submitted:   April 22, 2002                   Decided:   May 17, 2002


Before NIEMEYER, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Devan Edwards, Appellant Pro Se. James Michael Sullivan,
Assistant United States Attorney, Kenneth Davis Bell, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald   Devan   Edwards   appeals   the   district   court’s   order

denying his motion for reconsideration. We have reviewed the record

and the district court’s opinion and find no reversible error, as

Edwards improperly invoked the Federal Rules of Civil Procedure to

collaterally attack a criminal judgment. Accordingly, we affirm the

district court’s denial of Edwards’ motion for reconsideration. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                   2